Citation Nr: 1818757	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-34 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

The Veteran's tinnitus is related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that his tinnitus is related to noise exposure in service.  Specifically, the Veteran asserts that his tinnitus began while he was serving as an artilleryman while on active duty in the Republic of Vietnam.  The Veteran has reported that the artillery guns were fired daily and he did not wear hearing protection because of possible interference with his ability to hear commands.  He further asserted that he slept in a bunker beside the guns.  See December 2012 Veteran statement; September 2014 VA Form 9; October 2017 hearing transcript.

With regard to the first Shedden element, the Veteran has stated that he currently has ringing and buzzing in the ears.  See October 2017 hearing transcript.  The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.  Therefore, the Board determines that the first Shedden element is satisfied. 

Turning to the second element, the Veteran has reported traumatic noise exposure in service.  The Veteran's contentions are supported by his DD Form 214, which confirms that he was assigned to a 175mm gun battery and had service in the Republic of Vietnam.  The Veteran has reported that he began to experience ringing in his ears while he was on active duty and has continued since that time.  The Board has no reason to doubt the Veteran's report that he was exposed to acoustic trauma during service.  Therefore, the second Shedden element is met.

Finally, the third Shedden element is met.  In-service noise exposure has been conceded.  Furthermore, as to the Veteran's assertion that he has had tinnitus since service, as a layperson, he is competent to report the onset and continuity of his current symptomatology as tinnitus is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to this contention.  A layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board finds his assertions of continuity of symptomatology to be credible and probative. 

The Board notes that a January 2013 VA examiner opined that the Veteran's tinnitus was less likely than not due to noise exposure during service.  Nevertheless, the Board has conceded in-service acoustic trauma and finds his reports of continuity of symptomatology since service credible.  Therefore, in affording the Veteran the benefit of reasonable doubt, the Board finds that the Veteran's tinnitus was incurred in service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.303, 3.309(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


